ORDER

PER CURIAM.
Defendant was charged by indictment with violating the class A felony of trafficking in the second degree, section 195.223 RSMo, 1994, and violating the class C felony of possession of a controlled substance, section 195.202. A jury convicted defendant on both counts, and he was sentenced by the court to a prison term of twelve years for trafficking and fined $500.00 for possession. Defendant appeals from the judgments on both convictions.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).